Citation Nr: 0608910	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  98-01 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart disability, 
to include coronary artery disease and ischemic heart 
disease.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a positive 
tuberculin test associated with right upper lobe granuloma on 
prophylactic treatment.

5.  Entitlement to service connection for a disability 
manifested by testicular pain.

6.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1965 and from September 1967 to February 1971.  The veteran 
is retired from the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for coronary artery 
disease, migraine headaches, and a positive tuberculin test, 
and from a January 2002 rating decision, which denied the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder, dizziness, and testicular pain.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, for a heart 
disability, to include coronary artery disease and ischemic 
heart disease, for migraine headaches, and for a disability 
manifested by dizziness are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  The veteran does not have a current disability manifested 
by testicular pain.

2.  A positive tuberculin test alone does not constitute a 
chronic disability entity for which VA compensation benefits 
may be awarded; it is not shown that the veteran has 
tuberculosis or any residuals of such disease.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a disability 
manifested by testicular pain.  38 U.S.C.A. §§ 101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Service connection is not warranted for a positive 
tuberculin test associated with right upper lobe granuloma on 
prophylactic treatment.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims.  In an August 1997 rating 
decision, the RO denied the veteran's March 1997 claim of 
service connection for residuals a positive tuberculin test.  
In a January 2002 rating decision, the RO denied the 
veteran's claim of service connection for a disability 
manifested by testicular pain.  Only after these rating 
actions were promulgated did VA, In April 2005, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudications 
of the claims, the notice was provided by VA at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statements of 
the Case (SSOCs), re-adjudicating the veteran's claims, were 
provided to the veteran.  These actions essentially cured the 
error in the timing of the notice.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Even though 
the notice was inadequate regarding these two elements, there 
is no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claims for service connection.  Any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  Although complete records from the 
Social Security Administration have not yet been obtained, 
the veteran's claim for Social Security benefits was granted 
based upon his psychiatric and cardiac disabilities, which 
are not relevant to the claims being decided.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The veteran was provided VA 
examinations in April 1997 and May 2001.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the November 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.





Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows or fails to show for his claims.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

1.  Disability manifested by testicular pain
The veteran has no current disability manifested by 
testicular pain.  Although the veteran was treated in service 
for testicular pain in 1969, there is no evidence that the 
veteran has a current disability.  At VA general medical 
examinations in April 1997 and May 2001, the veteran's 
genitalia were evaluated as normal and no genitourinary 
disability was diagnosed.  In April 2004, when the veteran 
was treated as a VA outpatient, genitourinary examination of 
the veteran showed no testicular masses, tenderness, or 
edema.  

As recently as April 2004 the veteran continued to report 
symptoms of testicular pain.  He explained that he had not 
pursued treatment because of his fear that the pain was the 
manifestation of a severe disability such as cancer.  
Nevertheless, a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute evidence of the existence of a 
current disability for VA service connection purposes.  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002).  In 
this case, the preponderance of the evidence shows that the 
veteran does not have a disability manifested by testicular 
pain.  Accordingly, because the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for testicular pain, the claim must be denied.

2.  Positive tuberculin test
At an April 1997 VA general medical examination, the examiner 
noted that the veteran had recently been found to be 
tuberculin positive and was being treated with Isoniazid as a 
prophylactic treatment for six to eight months.  X-ray 
examination of the veteran's chest had shown a right upper 
granuloma.  There was no other evidence of treatment for 
positive tuberculin test, or for tuberculosis, were included 
in the veteran's claims file.

In the instant case, the evidentiary record indicates that 
veteran has not been diagnosed or treated for tuberculosis; 
and he does not allege that he has tuberculosis.  Rather, the 
evidence shows that he merely tested positive for exposure to 
bacteria that may cause tuberculosis and was reportedly 
treated prophylactically to prevent tuberculosis, which never 
manifested.

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the United 
States Court of Appeals for Veterans Claims  held that, 
pursuant to the regulatory provisions of 38 C.F.R. §§ 3.371 
and 3.374, VA may not grant service connection for pulmonary 
tuberculosis unless a claimant submits a diagnosis.  Here, 
the record shows no diagnosis of active pulmonary 
tuberculosis

A positive tuberculin test is not a "disability."  Rather, 
it is a laboratory test finding.  Accordingly, as a current 
disability has not been shown by the evidence of record, 
service connection for a positive tuberculin test associated 
with right upper lobe granuloma on prophylactic treatment is 
not warranted.


ORDER

Entitlement to service connection for a positive tuberculin 
test associated with right upper lobe granuloma on 
prophylactic treatment is denied.

Entitlement to service connection for a disability manifested 
by testicular pain is denied.


REMAND

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, for a 
heart disability, to include coronary artery disease and 
ischemic heart disease, for migraine headaches, and for a 
disability manifested by dizziness are not ready for 
appellate review.

The veteran's service medical and service personnel records 
for his Army and Army Reserve service appear to be 
incomplete; therefore, attempts should be made to obtain 
additional records.  Further, the Board's November 2003 
instructions regarding verifying the dates of active service, 
active duty, active duty for training, and inactive duty for 
training from 1974 to 1995 have not been followed.  
Additional attempts to verify those dates must be made in 
order for the veteran's claims to be fairly decided.

A review of the claims file indicates that the veteran has 
been receiving disability benefits from the Social Security 
Administration for his cardiac and psychiatric disabilities.  
All records considered by that agency in deciding the 
veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2005).

Additionally, VA examinations are necessary regarding the 
veteran's psychiatric, headache, and dizziness claims because 
the evidence of record in insufficient for the Board to make 
a decision on those claims.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Request from the veteran copies of 
all service personnel and service medical 
records that he has in his possession.  
Inform the veteran that all of these 
records are necessary for his claims to 
be fairly considered.

2.  Contact the National Personnel 
Records Center (NPRC) to obtain the 
veteran's service medical records, 
including any records of mental health 
treatment, for his service from September 
1967 to February 1971.  Also request any 
service personnel records for that period 
of service including any adverse 
personnel action.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  Contact the National Personnel 
Records Center (NPRC); the HQ 65th Army 
Reserve Command in Fort Buchanan, Puerto 
Rico; and/or any other appropriate 
agency, to verify the dates of the 
veteran's periods (i.e., exact dates) of 
active duty, active duty for training, 
and inactive duty for training from 1974 
to 1995.  Also request any line of duty 
determinations related to that service.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including copies of 
the medical records relied upon 
concerning that claim.  (From the 
available records, it appears that the 
veteran's claim for disability benefits 
was granted in approximately August 
2000.)

5.  Provide a VA miscellaneous 
neurological disorders examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for a current migraine 
headache disorder and/or a current 
disorder manifested by dizziness.

The claims folder, including medical 
histories for examinations of the veteran 
in service in September 1967 and January 
1971, the report of an April 1997 VA 
general medical examination, and a June 
2000 VA record of outpatient treatment of 
the veteran, must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should advance an opinion as 
to whether it is "more likely than not" 
(i.e., probability greater than 50 
percent); "at least as likely as not" 
(i.e., probability of 50 percent); or 
"less likely than not" (i.e., 
probability less than 50 percent) that 
any identified headache disorder and/or 
any disorder manifested by dizziness is 
related to the veteran's active military 
service from September 1967 to February 
1971.  A complete rationale should be 
provided for any opinion expressed.

6.  Provide a VA mental disorders 
examination to the veteran in order to 
assist in determining whether the veteran 
is entitled to service connection for a 
current psychiatric disorder.  The 
examination should be scheduled with an 
examiner who has not examined the veteran 
previously.  (The veteran previously 
underwent VA mental disorders 
examinations in May 2001 and May 2005.)

The claims folder, including the reports 
of VA mental disorders examinations in 
May 2001 and May 2005 and statements by 
Oscar Cardona Ramirez, M.D., dated in 
August 2000, February 2002, February 
2004, and November 2005, must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should advance an opinion as 
to whether it is "more likely than not" 
(i.e., probability greater than 50 
percent); "at least as likely as not" 
(i.e., probability of 50 percent); or 
"less likely than not" (i.e., 
probability less than 50 percent) that 
any identified psychiatric disorder is 
related to the veteran's active military 
service from September 1967 to February 
1971 or within the one-year period 
thereafter.  A complete rationale should 
be provided for any opinion expressed.

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


